Citation Nr: 1622095	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-17 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a psychiatric disability, claimed as PTSD.  

4.  Entitlement to a temporary total rating due to treatment for the residuals of prostate cancer.  

5.  Entitlement to an increased initial for residuals of prostate cancer, rated 0 percent prior to November 18, 2013, and 40 percent as of March 18, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.

This case is before the Board of Veterans' Appeals (Board) from decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, the case was remanded for further development.  A March 2014 rating decision increased the rating for residuals of prostate cancer from 0 percent to 40 percent, effective March 18, 2013.  However, that action did not constitute a full grant of the benefits sought on appeal.  Therefore, the appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran's residuals of prostate cancer include erectile dysfunction for which he receives a separate 0 percent rating.  38 C.F.R. § 4.115b, Diagnostic Code 7599-7522 (2015).  That rating has been in effect since June 18, 2008, but is not a subject of this appeal.  Accordingly, that rating will not be discussed.  

The Board finds that there are issues of entitlement to service connection for a hearing loss disability, tinnitus, and a psychiatric disorder, claimed as PTSD.  There is also an issue of entitlement to a temporary total rating due to a period of VA treatment for residuals of prostate cancer.  38 C.F.R. §§ 4.29, 4.30 (2015).  Those issues are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  From June 18, 2008, through December 9, 2008, the Veteran's residuals of prostate cancer consisted, primarily, of a small prostate, complaints of difficulty initiating urination, and complaints of decreased urinary force.  

2.  From December 10, 2008, through March 17, 2013, the Veteran's residuals of prostate cancer have consisted, primarily, nocturia as often as three times a night.  

3.  Since March 18, 2013, the Veteran's residuals of prostate cancer have consisted, primarily, of hourly nocturia and daytime voiding every two to three hours.  


CONCLUSIONS OF LAW

1.  From June 18, 2008, through December 9, 2008, the Veteran's residuals of prostate cancer did not meet the criteria for a compensable rating.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2015).  

2.  From December 10, 2008, through March 17, 2013, the Veteran's residuals of prostate cancer met the criteria for a 20 percent rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2015).  

3.  Since March 18, 2013, the Veteran's residuals of prostate cancer have not met the criteria for a rating in excess of 40 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of an appeal, the Board must determine whether VA has met the statutory duty to assist the Veteran in the development of the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

On June 18, 2008, the RO received the Veteran's substantially complete application for entitlement to service connection for the residuals of prostate cancer.  In September 2008, the RO notified the Veteran of the information and evidence necessary to substantiate his claim.  A November 2008 rating decision granted the Veteran service connection for residuals of prostate cancer and assigned a 0 percent rating, effective June 18, 2008.  The Veteran disagreed with that rating, and this appeal ensued.  

Because this appeal is derived from the initial service connection claim, the issue of entitlement to an increase rating is considered a downstream issue.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating claim in any separate correspondence, such notice is not required.  If VA receives a notice of disagreement in response to a decision on a claim for which VA has already sent the Veteran a notice letter, and the notice of disagreement raises a new issue, the duty to assist the Veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised downstream issue.  VAOGCPREC 8-03 (2003), 69 Fed. Reg. 25180 (2004); 38 U.S.C.A. § 7104(c) (West 2014).  Therefore, VA's duty to notify the Veteran as to the information and evidence necessary to substantiate his increased rating claim was satisfied by the September 2008 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has also obtained all relevant medical evidence of which VA is aware and has obtained an examination in this case.  Therefore, the Board finds that the duty to assist in developing evidence has also been met.

The Veteran contends that the rating for residuals of prostate cancer does not adequately compensate the severity of those residuals.  Therefore, he maintains that and increased rating is warranted.

Disability rating are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civilian occupations resulting from service-connected disability.  38 C.F.R. § 4.1 (2015).  

The Veteran's residuals of prostate cancer are rated as renal dysfunction or voiding dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2015).  

For renal dysfunction, a 0 percent rating is warranted when there are albumin and casts with history of acute nephritis; or hypertension rated 0 percent under Diagnostic Code 7101.  A 30 percent rating is warranted when albumin is constant or recurring with hyaline and granular casts or red blood cells; or with transient or slight edema or hypertension rated at least 10 percent under Diagnostic Code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or a definite decrease in kidney function; or hypertension rated at least 40 percent under Diagnostic Code 7101.  38 C.F.R. § 4.115a (2015).

Voiding dysfunction is rated on the basis of urine leakage, frequency, or obstructed voiding.  When there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent rating is warranted, if the Veteran is required to wear absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted, when the Veteran is required to wear absorbent materials which must be changed two to four times per day.  A 60 percent rating is warranted when the Veteran is required to wear absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a (2015). 

In cases of urinary frequency, a 10 percent rating is warranted when there a daytime voiding interval between two and three hours, or; when the Veteran awakens to void two times per night.  A 20 percent rating is warranted when there a daytime voiding interval between one and two hours, or; when the Veteran awakens to void three to four times per night.  A 40 percent rating is warranted when there a daytime voiding interval of less than one hour, or; when the Veteran awakens to void five or more times per night.  38 C.F.R. § 4.115a (2015).

With respect to obstructed voiding, a noncompensable rating is warranted when there is obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent rating is warranted when there is marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  Post void residuals greater than 150 cc; Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); Recurrent urinary tract infections secondary to obstruction; or Stricture disease requiring periodic dilatation every two to three months.  A 30 percent rating is warranted for voiding dysfunction when there is urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a (2015).  

With respect to urinary tract infection, a 10 percent rating is warranted when the infection requires long-term drug therapy with one to two hospitalizations per year and/or requiring intensive management.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater, than two times a year), and/or requiring continuous intensive management.  Otherwise, rate as renal dysfunction.  38 C.F.R. § 4.115a (2015).

For VA rating purposes, hypertension means that the diastolic blood pressure is predominantly 90 or greater.  Isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).  

A 10 percent rating is warranted for hypertension, when the diastolic pressure is predominantly 100 or more, or; when the systolic pressure is predominantly 160 or more.  A 10 percent rating is also warranted when the veteran has a history of a diastolic pressure of 100 or more and requires continuous medication for control.  A 20 percent rating is warranted for hypertension, manifested by a diastolic pressure of predominantly 110 or more and a systolic pressure of 200 or more.  A 40 percent rating is warranted for hypertension, manifested by a diastolic pressure of predominantly 120 or more; and a 60 percent rating is warranted for hypertension, manifested by a diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

During an appeal, a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran's adenocarcinoma of the prostate was first manifested during VA treatment in February 2005.  He underwent a course of radiation therapy from September 2005 to November 2005.  Thereafter, he underwent regular follow-up evaluations by the VA.  In December 2007, he was found to be doing fine with no post-radiation therapy bladder or rectal side effects.  It was noted that he experienced partial impotence but did not want to take any medicine for it.  

In October 2008, the Veteran was examined by the VA to determine the severity of any residuals of prostate cancer.  It was noted that the malignancy had been in remission for three years.  The Veteran reported that he had problems starting urination and that the urine flow had decreased force.  He denied urinary incontinence.  He stated he had a three year history of impotence.  A rectal examination was normal, and the prostate was found to be significantly reduced in size.  An examination of the penis and testicles was also normal.  Urinalysis was negative for protein, sugar, red blood cells, hyaline casts, and granular casts.  The diagnoses were prostate cancer and residual erectile dysfunction.  The subjective factors were a history of condition; and the objective factors included a small prostate and the sequelae included erectile dysfunction.  

VA treatment records from October 2008 to November 2013, and the report of a July 2012 VA Agent Orange Registry Examination, show that the Veteran's hypertension was controlled.  Generally, his systolic readings were below 140, and his diastolic readings were consistently below 90.  Urinalyses were also generally within normal limits.  A review of the genitourinary system found no incontinence, frequency, or hematuria, and his PSA was below 2.  On December 10, 2008, the Veteran was seen by the Radiation Oncology Service due to a slight elevation of PSA from 0.04 to 0.14 ng/ml in Oct 2008.  At 0.14 ng/ml, the PSA was considered normal; and the examiner stated that it was not a cause for concern unless it went over 2.  It was noted that the Veteran had completed his radiation therapy.  He was found to be doing fine with no rectal or bladder irritation.  He reportedly urinated two to three times a night but experienced no dysuria.  The Veteran continued to have no interest in taking medication for erectile dysfunction.  During treatment in July 2009, the Veteran's PSA was 0.19 ng/ml, and there was a mild trace of urine in blood.  Subsequent, PSA readings returned to 0.15 ng/ml or less.  During the July 2012 VA Agent Orange Registry examination, the Veteran again complained of nocturia and in August 2012 and July 2013, it was noted that he had been prescribed medication due to urination at night.    

On November 18, 2013, the Veteran was examined by VA to determine the severity of residuals of prostate cancer.  He reported that he got up every hour at night to urinate and that during the day, he went to the bathroom every two to three hours.  He denied dysuria or hematuria.  It was noted that he was taking medication to relieve urinary frequency and to control blood pressure.  It was also noted that he had minor symptoms of disease and was able to carry on normal activity.  On examination, the Veteran's PSA was 0.16ng/ml.  Other than a trace of ketones, a urinalysis was negative, and it was noted that his blood pressure was controlled.  The examiner found the Veteran's voiding dysfunction likely secondary to the blood pressure medication.  It was noted that the voiding dysfunction did not cause urinary leakage, require the use of an appliance, or cause signs or symptoms of obstructed voiding.  In addition, the examiner stated there was no history of bladder urolithiasis or urethral infections, and no bladder or urethral fistula, stricture, neurogenic bladder, bladder injury, or other bladder surgery.  The residuals of the Veteran's prostate cancer were found to be erectile dysfunction and bladder irritation manifested by nocturia and daytime frequency.  The examiner stated that the residuals of the Veteran's prostate cancer did not affect his ability to work.  

The evidence shows that from the time service connection became effective June 18, 2008, through December 9, 2008, the primary residuals of prostate cancer (other than erectile dysfunction) were a small prostate and subjective complaints of initiating urination and reduced urinary force.  However, there were no findings to substantiate those complaints.  The Veteran did not demonstrate obstructive symptomatology, such as post-void residuals greater than 150 cc or evidence of urinary retention requiring intermittent or continuous catheterization.  Moreover, he did not demonstrate; a markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; or stricture disease requiring periodic dilatation every two to three months.  There was no evidence of urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, or the need for absorbent pads; and his laboratory tests and blood pressure were, generally, within normal limits.  There was no evidence of any impact on daily activities, including the ability to work.  

During a follow-up evaluation on December 10, 2008, the Veteran reported that his frequency included voiding two to three times a night.  During the July 2012 VA Agent Orange Registry examination, he continued to report nocturia, and shortly, thereafter, he was prescribed medication due to urination at night.  That evidence suggests that as of December 10, 2008, the Veteran had urinary frequency at night.  On balance, his complaints and subsequent treatment met or more nearly approximated the schedular criteria for a 20 percent rating.  38 C.F.R. §§ 4.7, 4.115a (2015).  At the very least, there was an approximate balance of evidence both for and against the claim that effective December 10, 2008, the residuals of prostate cancer included urination as often as three times a night.  Under those circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).  Accordingly, resolving reasonable doubt in favor of the Veteran, a 20 percent rating is warranted from December 10, 2008, through March 17, 2013.  To that extent, the appeal is allowed.

In arriving at this decision, the Board has considered the possibility of a still-higher rating for that time period.  However, there was no evidence that his nocturia exceeded three times a night.  In addition, the record remained negative for renal dysfunction, voiding dysfunction, obstructed voiding, or urinary tract infections.  The record also remained negative for any evidence of an impact on daily activities, including the ability to work.  Accordingly, the Board finds that a 20 percent rating, but not higher, is warranted from December 10, 2008, through March 17, 2013.  

During the VA examination on November 18, 2013, the Veteran reported that his nocturia had increased to voiding every hour.  He reported that the nocturia increased approximately four months prior to the examination.  That frequency met the schedular criteria for a 40 percent rating.  That is the highest schedular rating available for urinary frequency.  Therefore, the Board will consider the schedular criteria for a higher rating associated with the residuals of prostate cancer.  After reviewing the evidence, the Veteran does not meet or more nearly approximate the schedular criteria for a higher rating.  There is no evidence that he is required to wear absorbent materials, nor is there evidence of constant albuminuria with some edema; or, a definite decrease in kidney function; or, hypertension rated at least 40 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a (2015).  Laboratory testing remains, essentially, within normal limits, as do the Veteran's blood pressure readings.  Moreover, following the November 18, 2013, VA examination, it was noted that the Veteran had minor symptoms of disease and was able to carry on normal activity.  The Board finds that a rating in excess of 40 percent for the residuals of prostate cancer is not warranted as of March 18, 2013.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for residuals of prostate cancer prior to December 10, 2008.  The Board finds that a 20 percent rating, but not higher, was warranted from December 10, 2008, to March 17, 2013.  The Board also finds that a 40 percent rating, but not higher, is warranted as of March 18, 2013.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

In arriving at the foregoing decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for residuals of prostate cancer.  38 C.F.R. § 3.321 (2015).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  In exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  The governing norm in exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2015). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that disability are inadequate.  The Board must compare the level of severity and symptomatology of the disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that an exceptional disability picture is not shown.  The Veteran's service-connected disability is manifested by signs and symptoms of difficulty initiating urination, a reduced urinary stream, and voiding frequency, particularly at night.  38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 7528 (2015).  For genitourinary disabilities, the rating schedule contemplates renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, and urinary tract infection.  Therefore, the schedular criteria contemplate a wide variety of genitourinary dysfunction.  

Because of the variety of ways in which the rating schedule contemplates genitourinary dysfunction, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  There is nothing exceptional or unusual about the Veteran's residuals of prostate cancer, because the rating criteria reasonably describe his disability level and symptomatology.  The evidence also does not show frequent hospitalization or marked interference with employment due to prostate cancer residuals.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to an initial compensable rating for residuals of prostate cancer, from June 18, 2008, through December 9, 2008, is denied.  .

Entitlement to a 20 percent rating, but not higher, for residuals of prostate cancer, from December 10, 2008, through March 17, 2013, is granted.  

Entitlement to a rating in excess of 40 percent for residuals of prostate cancer, as of March 18, 2013, is denied.


REMAND

A March 2014 rating decision denied service connection for a hearing loss disability, tinnitus, and a psychiatric disability, claimed as PTSD; and denied a Veteran's claim of entitlement to a temporary total rating due to a period of VA treatment for residuals of prostate cancer.  In May 2014, the Veteran filed a notice of disagreement with those decisions.  Although that notice of disagreement was timely, the Veteran has not yet been issued a statement of the case with respect to any of those issues.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action: 

Issue a statement of the case on the issues of entitlement to service connection for a hearing loss disability, tinnitus, and a psychiatric disorder, claimed as PTSD; and entitlement to a temporary total rating due to a period of VA treatment for residuals of prostate cancer.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of those claims.  If a timely substantive appeal is received, return the case to the Board.

The Veteran is advised that he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


